DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1-26 have been considered but are moot because the new ground of rejection set forth below in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness
Claims 1-11, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. US PG-Pub(US 20140285644 A1) in view of Morrison et al. US PG-Pub(US 20140267672 A1).
Regarding Claim 1, Richardson teaches a system comprising: an emitter that emits a plurality of pulses of electromagnetic radiation (¶[0015], Color information is provided by pulsing different frames with different wavelengths of light using, e.g., laser or LED light sources.); an image sensor comprising a pixel array that senses reflected electromagnetic radiation(¶[0036] an implementation of a monolithic sensor 700 having a plurality of pixel arrays for producing a three dimensional image in accordance with the teachings and principles of the disclosure. Such an implementation may be desirable for three dimensional image capture, wherein the two pixel arrays 702 and 704 may be offset during use. a first pixel array 702 and a second pixel array 704 may be dedicated to receiving a predetermined range of wave lengths of electromagnetic radiation, wherein the first pixel array 702 is dedicated to a different range of wave length electromagnetic radiation than the second pixel array 704.), wherein the image sensor is disposed within a lumen of an endoscope(Shown in Claim 1, “an image sensor disposed within the lumen for providing visualization of an area”); a rotation sensor that detects an angle of rotation of the endoscope(Abstract, The disclosure allows for the distal image sensor to rotate as the user rotates the lumen with respect to a fixed handpiece. ¶[0024] Referring now to FIG. 2, a rotation-detecting Hall-effect sensor 112 may be located in the hand-piece 110. The sensor 112 may be used to detect the angle of a diametrically-polarized, magnetic annulus or disk 114 illustrated in FIG. 2.); and a controller in electronic communication with the emitter and the image sensor(¶[0015] For reasons of cost and simplicity, an improved endoscope design concept involves placing an image sensor within the endoscope itself and transmitting the image data to the remainder of the camera system electrically. a system that incorporates a monochrome image sensor with minimal peripheral circuitry, connection pads and logic. Color information is provided by pulsing different frames with different wavelengths of light using, e.g., laser or LED light sources. The examiner interprets that the endoscope system is using a controller to electronically transmit the image data generated by the emitter and image sensor.);
wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises: a first multispectral emission comprising electromagnetic radiation within a first waveband and a second multispectral emission comprising electromagnetic radiation within a second waveband; (¶[0026] Referring now to FIG. 4, in one implementation, a combination of an LED or similar light source 312 and a light detector 313, such as a photodiode or a phototransistor, may be incorporated into, or may be part of, or may be attached to the hand-piece 110. A continuous reflecting annulus or disk 314, with variable reflectivity, may be rigidly attached to the scope 120. ¶[0015], Color information is provided by pulsing different frames with different wavelengths of light using, e.g., laser or LED light sources. ¶[0036], In another implementation, a first pixel array 702 and a second pixel array 704 may be dedicated to receiving a predetermined range of wave lengths of electromagnetic radiation, wherein the first pixel array 702 is dedicated to a different range of wave length electromagnetic radiation than the second pixel array 704. As disclosed in ¶[0026], the prior art uses a light source which is attached to the endoscope and ¶[0015] discloses the idea that the frames being generated are pulsed with different wavelengths and lastly ¶[0036] discloses how the pixel arrays are dedicated to receive different ranges of wave length in order to generate a final image frame.); 
wherein the first waveband  is different from the second waveband(¶[0015] discloses the idea of the laser or led light source are pulsing different frames with different wavelengths of light so the color images being generated are of different wavelengths.);wherein the image sensor senses the reflected electromagnetic radiation to generate a first multispectral frame in response to the emitter pulsing the first multispectral emission wherein the image sensor senses the reflected electromagnetic radiation to generate a second multispectral frame in response to the emitter pulsing the second multispectral emission (¶[0015], system that incorporates a monochrome image sensor with minimal peripheral circuitry, connection pads and logic. Color information is provided by pulsing different frames with different wavelengths of light using, e.g., laser or LED light sources. The image sensor is able to capture frames within 1/120 s or less, thereby producing full color video at a rate of 60 Hz or higher. ¶[0036], a monolithic sensor 700 having a plurality of pixel arrays for producing a three dimensional image in accordance with the teachings and principles of the disclosure. Such an implementation may be desirable for three dimensional image capture, wherein the two pixel arrays 702 and 704 may be offset during use. In another implementation, a first pixel array 702 and a second pixel array 704 may be dedicated to receiving a predetermined range of wave lengths of electromagnetic radiation, wherein the first pixel array 702 is dedicated to a different range of wave length electromagnetic radiation than the second pixel array 704. The examiner interprets as shown in ¶[0015] the prior art is capable of generating a color image from pulsing different frames with different wavelengths and shown in ¶[0036] mentions that the first and second pixel arrays of the image sensor are configured to have different wavelengths for producing a three dimensional image.) 
However Richardson does not explicitly teach wherein at least one of the first waveband or the second waveband is selected to identify one or more of a tissue condition, a tissue type, a disease, a biological process, or a chemical process.
Morrison teaches receiving images of a first and second waveband(¶[0014] In some embodiments, the processor has circuitry configured to execute the instructions to cause the programmable processor to receive a first image of the specimen exposed to light at a first wavelength/waveband for interacting with at least one first feature of interest and to receive a second image of the specimen exposed to light at a second wavelength/waveband for interacting with at least one second feature of interest. The second wavelength/waveband can be different from the first wavelength/waveband, respectively.); TECHLAW VENTURES, PLLC3290 West Mayflower AveLehi, Utah 84043(801) 854-7675-2-and wherein at least one of the first waveband or the second waveband is selected to identify one or more of a tissue condition, a tissue type, a disease, a biological process, or a chemical process. (¶[0125] The disclosed imaging systems and techniques may be used to identify monoclonal proliferation of certain types of cells. Cancer results from uncontrolled growth of a cell population. The examiner interprets that the prior art is using the multispectral images to determine if there is a disease in the image.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Richardson with Morrison in order to identify a disease pertaining to the first or second waveband. One skilled in the art would have been motivated to modify Richardson in this manner in order to provide digital enhancement, color reclassification, spectral deconvolved image(s)/video, and/or digital processing of image/video. (Morrison, ¶[0005])
Regarding Claim 2, the combination of Richardson and Morrison teaches the system of claim 1, where Richardson further teaches wherein the lumen of the endoscope is rotatable about an axis of the endoscope and with respect to a handpiece of the endoscope. (Shown in Claim 1, “the lumen is rotatable about an axis of the endoscope and with respect to the hand-piece”).
Regarding Claim 3, the combination of Richardson and Morrison teaches the system of claim 1, where Richardson further teaches further comprising: an image signal processing pipeline that executes a rotation transformation process on one or more exposure frames by the image sensor  (¶[0017] This disclosure extends to an alternative approach in which the sensor is rigidly coupled, along with the lens stack, to a single tube while the digital images are rotated in the image signal processing pipeline or chain (ISP). The disclosure contemplates using a digital representation of the angle of the endoscope tube with respect to the hand-piece that is continuously available to the ISP during operation); wherein the rotation transformation process comprises rotating the one or more exposure frames counter to the angle of rotation sensed by the rotation sensor wherein the image signal processing pipeline executes the rotation transformation process to maintain a constant image horizon of a scene (¶[0017],  The disclosure contemplates using a digital representation of the angle of the endoscope tube with respect to the hand-piece that is continuously available to the ISP during operation. ¶[0023],In an implementation, the image sensor 140 may be located in the distal end of the endoscope tube 120, such that the rotation of the hand-piece 110 relative to the endoscope tube 120 creates an image horizon that may change depending upon the user's orientation of the hand-piece 110. To compensate for this changing orientation. The examiner interprets the ISP controls the rotation to maintain a constant image horizon.).
Regarding Claim 4, the combination of Richardson and Morrison teaches the system of claim 1, where Richardson further teaches wherein the rotation sensor is a rotation-detecting Hall-effect sensor and is located in a handpiece of the endoscope(¶[0024] Referring now to FIG. 2, in one implementation, a rotation-detecting Hall-effect sensor 112 may be located in the hand-piece 110. ).
Regarding Claim 5, the combination of Richardson and Morrison teaches the system of claim 4, where Richardson further teaches further comprising a diametrically polarized magnetic annulus, and wherein the rotation sensor generates a voltage that is used to detect an angle of the diametrically polarized magnetic annulus.(¶[0024], This type of Hall-effect sensor 112 produces a voltage, which indicates the direction of the magnetic field and may be used to determine the angle of the annulus or disk 114 and thus, the angle of the endoscope tube 120.)
Regarding Claim 6, the combination of Richardson and Morrison teaches the system of claim 1, where Richardson further teaches wherein the rotation sensor generates a voltage that is used to detect an angle of rotation of the lumen of the endoscope relative to a handpiece of the endoscope.(¶[0024], This type of Hall-effect sensor 112 produces a voltage, which indicates the direction of the magnetic field and may be used to determine the angle of the annulus or disk 114 and thus, the angle of the endoscope tube 120. Shown in Claim 1, “an angle sensor for detecting an angle of rotation of the hand-piece relative to the lumen”)
Regarding Claim 7, the combination of Richardson and Morrison teaches the system of claim 1, where Richardson further teaches wherein the rotation sensor is a potentiometer comprising a carbon filament, and wherein the carbon filament is disposed within the lumen of the endoscope. (¶[0025], The potentiometer 212 illustrated in FIG. 3 may comprise a carbon track or filament 213 that may be rigidly attached to the endoscope tube 120.).
Regarding Claim 8, the combination of Richardson and Morrison teaches the system of claim 1, where Richardson further teaches wherein the rotation sensor comprises a light source and a photo diode that rotate relative to a gradient disc, and wherein the photo diode detects electromagnetic energy emitted by the light source that is reflected off the gradient disc.(¶[0026] Referring now to FIG. 4, in one implementation, a combination of an LED or similar light source 312 and a light detector 313, such as a photodiode or a phototransistor, may be incorporated into, or may be part of, or may be attached to the hand-piece 110. A continuous reflecting annulus or disk 314, with variable reflectivity, may be rigidly)
Regarding Claim 9, the combination of Richardson and Morrison teaches the system of claim 1, where Richardson further teaches further comprising an image signal processing pipeline for performing rotation transformations on exposure frames captured by the image sensor based on the angle of rotation detected by the rotation sensor(¶[0017] This disclosure extends to an alternative approach in which the sensor is rigidly coupled, along with the lens stack, to a single tube while the digital images are rotated in the image signal processing pipeline or chain (ISP). The disclosure contemplates using a digital representation of the angle of the endoscope tube with respect to the hand-piece that is continuously available to the ISP during operation);
wherein calculating the image rotation transformation comprises:identifying integer (x,y) coordinates for pixel data in an exposure frame captured by a pixel of the pixel array (¶[0032] The basis of rotation of an image plane through angle .theta. is described by the following transformation: x.sub.2=(X.sub.1-x.sub.0)cos .theta.-(Y.sub.1-y.sub.0)sin .theta.+x.sub.0 y.sub.2=(Y.sub.1-y.sub.0)cos .theta.+(X.sub.1-x.sub.0)sin .theta.+y.sub.0 where (X.sub.1,Y.sub.1) are the original integer pixel coordinates).applying a rotation kernel to the integer (x,y) coordinates to transform the integer (x,y) coordinates to real number pixel coordinates(Shown in Claim 12, “said image rotation transformation comprises taking each initial pixel's integer x,y coordinates and transforming them to final, real number pixel coordinates by applying a rotation kernel.”); truncating the real number pixel coordinates to integer values(¶[0032], The pixel locations in the final image buffer can be filled by truncating or rounding the (x.sub.2,y.sub.2) values to integer coordinates (X.sub.2,Y.sub.2));and assigning values to blank pixel data in the exposure frame using values of nearby, filled pixel data from the exposure frame. (Shown in Claim 13, “said image rotation transformation further comprises truncating the final, real number pixel coordinates to integer values, then assigning values to blank pixels in the final image using the values of nearby, filled pixels”).
Regarding Claim 10, the combination of Richardson and Morrison teaches the system of claim 1, where Richardson further teaches further comprising an image signal processing pipeline for performing rotation transformations on exposure frames captured by the image sensor based on the angle of rotation detected by the rotation sensor(Richardson,¶[0017] This disclosure extends to an alternative approach in which the sensor is rigidly coupled, along with the lens stack, to a single tube while the digital images are rotated in the image signal processing pipeline or chain (ISP). The disclosure contemplates using a digital representation of the angle of the endoscope tube with respect to the hand-piece that is continuously available to the ISP during operation);, wherein calculating the image rotation transformation comprises: identifying integer (x,y) coordinates for pixel data in an exposure frame captured by a pixel of the pixel array(¶[0032] The basis of rotation of an image plane through angle .theta. is described by the following transformation: x.sub.2=(X.sub.1-x.sub.0)cos .theta.-(Y.sub.1-y.sub.0)sin .theta.+x.sub.0 y.sub.2=(Y.sub.1-y.sub.0)cos .theta.+(X.sub.1-x.sub.0)sin .theta.+y.sub.0 where (X.sub.1,Y.sub.1) are the original integer pixel coordinates).; applying an inverse rotation kernel to the integer (x,y) coordinates to transform the integer (x,y) coordinates to real number (x,y) coordinates(¶[0034] A more practical approach is afforded by taking each final integer pixel location and applying the inverse rotation transformation to arrive at real-number coordinates within the original plane: x.sub.1=(X.sub.2-x.sub.0)cos .theta.+(Y.sub.2-y.sub.0)sin .theta.+x.sub.0 y.sub.1=(Y.sub.2-y.sub.0)cos .theta.-(X.sub.2-x.sub.0)sin .theta.+y.sub.0);and estimating a pixel value at the real number (x,y) coordinates using data from one or more closest integer coordinate locations wherein the estimating is performed using one of nearest neighbor substitution, bilinear interpolation, or bicubic interpolation(¶[0035] Since pixel data within that plane are known to be at all integer coordinates, it is straightforward to derive an interpolated image content estimate. This interpolation can again either be bilinear or bicubic, e.g., Bilinear interpolation requires knowing only the closest four pixels, (two in each dimension). They are identified as (X.sub.a, Y.sub.a), (X.sub.a, Y.sub.b), (X.sub.b, Y.sub.a) and (X.sub.b, Y.sub.b). The examiner interprets that the prior art is estimating the pixel value at the real number (x,y) coordinates using neighboring coordinates by using bilinear or bicubic interpolation).
Regarding Claim 11, the combination of Richardson and Morrison teaches the system of claim 1, where Richardson further teaches wherein the pixel array senses the reflected electromagnetic radiation  to generate a plurality of exposure frames that each correspond in time with at least one pulse of the plurality of pulses of electromagnetic radiation, and wherein the plurality of exposure frames comprises the first multispectral frame and the second multispectral frame. (¶[0015], Color information is provided by pulsing different frames with different wavelengths of light using, e.g., laser or LED light sources. The image sensor is able to capture frames within 1/120 s or less, thereby producing full color video at a rate of 60 Hz or higher. The examiner interprets the prior art is capable of generating a plurality of different multispectral frames using the image sensor and in ¶[0036] describes 2 pixel arrays that are offset and have different wavelengths used to capture a frame.)
Regarding Claim 16, the combination of Richardson and Morrison teaches the system of claim 1, where Morrison further teaches wherein the controller is configured to provide one or more of the first multispectral frame or the second multispectral frame to a corresponding system that identifies one or more of the tissue condition, the tissue type, the disease, the biological process, or the chemical process based on data from one or more of the first multispectral frame the second multispectral frame. (¶[0014] In some embodiments, the processor has circuitry configured to execute the instructions to cause the programmable processor to receive a first image of the specimen exposed to light at a first wavelength/waveband for interacting with at least one first feature of interest and to receive a second image of the specimen exposed to light at a second wavelength/waveband for interacting with at least one second feature of interest. The second wavelength/waveband can be different from the first wavelength/waveband, respectively.TECHLAW VENTURES, PLLC3290 West Mayflower AveLehi, Utah 84043(801) 854-7675-2- ¶[0125] The disclosed imaging systems and techniques may be used to identify monoclonal proliferation of certain types of cells. Cancer results from uncontrolled growth of a cell population. The examiner interprets that the prior art is using the multispectral images to determine if there is a disease in the image.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Richardson with Morrison in order to identify a disease pertaining to the first or second waveband. One skilled in the art would have been motivated to modify Richardson in this manner in order to provide digital enhancement, color reclassification, spectral deconvolved image(s)/video, and/or digital processing of image/video. (Morrison, ¶[0005])
Regarding Claim 22, the combination of Richardson and Morrison teaches the system of claim 1, wherein the image sensor comprises a first image sensor and a second image sensor such that the image sensor can generate a three-dimensional image([0026], a monolithic sensor 700 having a plurality of pixel arrays for producing a three dimensional image. As seen in Figure 9B shows the chip1(first image sensor) and chip2(second image sensor) which are described in ¶[0036] to produce a three-dimensional image.).
Claims 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. US PG-Pub(US 20140285644 A1) in view of Morrison et al. US PG-Pub(US 20140267672 A1) in view of Melsky et al. US PG-Pub(US 20050065504 A1).
Regarding Claim 13, while the combination of Richardson and Morrison  teaches the system of claim 1, they do not explicitly teach wherein at least one of the first multispectral emission or the second multispectral emission comprises one or more of electromagnetic radiation within a waveband  from about 500 nm to about 540; electromagnetic radiation within a waveband  from about 540 nm to about 640 nm; or electromagnetic radiation within a waveband about 900 nm to about 1000 nm.
Melsky teaches wherein at least one of the first multispectral emission or the second multispectral emission comprises one or more of electromagnetic radiation within a waveband from about 500 nm to about 540; electromagnetic radiation within a waveband from about 540 nm to about 640 nm; or electromagnetic radiation within a waveband about 900 nm to about 1000 nm. (¶[0036], In certain preferred embodiments, the instruments emit radiation at a wavelength in a range from about 800 nm to about 1000 nm, and preferably emit at a wavelength in a range of about 915 nm to about 980 nm. Radiation at a wavelength of 915 nm or 980 nm is commonly preferred, in some applications, because of the optimal absorption of infrared radiation by cardiac tissue at these wavelengths. The examiner interprets that the prior art is capable of emitting radiation at a wavelength of 800-1000 nm which is in the range of 900-1000 nm.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Melsky to Richardson and Morrison in order for the emitter to emit electromagnetic radiation having a wavelength of from about 900nm to 1000nm. One skilled in the art would have been motivated to modify Richardson and Morrison in this manner in order to capture images without untoward damage to the image capture elements of the invention. (Melsky, ¶[0036])
Regarding Claim 17, while the combination of Richardson and Morrison  teaches the system of claim 16,  they do not explicitly teach wherein at least one of the first multispectral emission or one or more of: electromagnetic radiation within a waveband  from about 500  nm to about 540 and electromagnetic radiation within a waveband about 900 nm to about 1000 nm; or electromagnetic radiation within a waveband from about 540 nm to about 640 and electromagnetic radiation within a waveband  from about 900 nm to about 1000 nm.
Melsky teaches wherein at least one of the first multispectral emission or one or more of: electromagnetic radiation within a waveband  from about 500  nm to about 540 and electromagnetic radiation within a waveband about 900 nm to about 1000 nm; or electromagnetic radiation within a waveband from about 540 nm to about 640 and electromagnetic radiation within a waveband  from about 900 nm to about 1000 nm.. (¶[0036], In certain preferred embodiments, the instruments emit radiation at a wavelength in a range from about 800 nm to about 1000 nm, and preferably emit at a wavelength in a range of about 915 nm to about 980 nm. Radiation at a wavelength of 915 nm or 980 nm is commonly preferred, in some applications, because of the optimal absorption of infrared radiation by cardiac tissue at these wavelengths. The examiner interprets that the prior art is capable of emitting radiation at a wavelength of 800-1000 nm which is in the range of 900-1000 nm.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Melsky to Richardson and Morrison in order for the emitter to emit electromagnetic radiation having a wavelength of from about 900nm to 1000nm. One skilled in the art would have been motivated to modify Richardson and Morrison in this manner in order to capture images without untoward damage to the image capture elements of the invention. (Melsky, ¶[0036])
Regarding Claim 18, the combination of Richardson, Morrison and Melsky teach the system of claim 17, where Melsky further teaches wherein the controller is further configured to:TECHLAW VENTURES, PLLC3290 West Mayflower AveLehi, Utah 84043(801) 854-7675 -7-receive an identification and/or location of the one or more of the tissue condition, the tissue type, the disease, the biological process, or the chemical process  from the corresponding system (¶[0088] FIGS. 4 and 5, taken together, also illustrate an advantageous feature of the present invention, namely, the ability to select the location a lesion independent of the instrument design. Because the radiant energy emitter does not require contact with a target tissue region and is, in fact, decoupled from the rest of the instrument, the present invention permits the clinician to select a desired target region by simply moving the emitter (e.g., within the lumen of the catheter); generate a spectral data frame comprising the identification and/or the location of the one or more of the tissue condition, the tissue type, the disease, the biological process, or the chemical process; (¶[0100], The controller can further provide simulated displays to the user, superimposing, for example, a predicted lesion pattern on the image acquired by the detector or superimposing dosimetry information based on the lesion location.); and combine the spectral data frame with a color image frame depicting the scene (¶[0100], An aiming light source 31 can also be used visualize the location where energy will be delivery to the tissue. If a suitable ablation path is seen by the surgeon, the controller 37 can transmit radiant energy from the ablation element 39 to a target tissue site to effect ablation. The controller can further provide simulated displays to the user, superimposing, for example, a predicted lesion pattern on the image acquired by the detector or superimposing dosimetry information based on the lesion location. The controller can further include a memory for storing and displaying data, such as pre-procedure images, lesion predictions and/or actual outcomes. The examiner interprets that the superimposed image of the lesion will be combined with color to display to the user.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Melsky to Richardson and Morrison in order to generate a superimposed image of the detected critical structure. One skilled in the art would have been motivated to modify Richardson and Morrison in this manner in order to improve positioning and predetermination of successful lesion formation. (Melsky, ¶[0095])
Regarding Claim 19, the combination of Richardson. Morrison and Melsky teach the system of claim 18, where Melsky further teaches wherein the tissue type comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor (¶[0031] In addition to determining the degree of contact between the instrument and the tissue, the endoscope can be used to determine the extent of tissue ablation by sensing the change in color of the tissue as it is ablated. Moreover, the endoscope can be used to detect the formation of potentially dangerous coagulated blood at the site of ablation and to allow the clinician to terminate the ablation if necessary for safety reasons. The endoscopic image can also be used to extract colorimetric data, e.g., to distinguish between tissue and blood.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Melsky to Richardson and Morrison in order to detect critical structures within the image. One skilled in the art would have been motivated to modify Richardson and Morrison in this manner in order to detect the formation of potentially dangerous coagulated blood at the site of ablation (Melsky, ¶[0031])
Claims 12, 14-15, 20-21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. US PG-Pub(US 20140285644 A1) in view of Morrison et al. US PG-Pub(US 20140267672 A1) in view of Blanquart et al. US PG-Pub (US 20160183775 A1).
Regarding Claim 12, while the combination of Richardson and Morrison teaches the system of claim 11, they do not explicitly teach wherein the pixel array senses the reflected electromagnetic radiation to generate the plurality of exposure frames during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read.
Blanquart teaches wherein the pixel array senses the reflected electromagnetic radiation to generate the plurality of exposure frames during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read. (¶[0064] FIG. 2A illustrates the operational cycles of a sensor used in rolling readout mode or during the sensor readout 200. The frame readout may start at and may be represented by vertical line 210. The read out period is represented by the diagonal or slanted line 202. The sensor may be read out on a row by row basis, the top of the downwards slanted edge being the sensor top row 212 and the bottom of the downwards slanted edge being the sensor bottom row 214. The time between the last row readout and the next readout cycle may be called the blanking time 216. It should be noted that some of the sensor pixel rows might be covered with a light shield (e.g., a metal coating or any other substantially black layer of another material type). These covered pixel rows may be referred to as optical black rows 218 and 220. The examiner interprets that ¶[0064] describes a process in which a readout period is the active pixels of the pixel array are being read.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Blanquart to Richardson and Morrison in order to generate the plurality of frames during a readout period of the pixel array. One skilled in the art would have been motivated to modify Richardson and Morrison in this manner in order to receive data for each pulsed color (e.g., Red, Green, Blue). (Blanquart, ¶[0064])
Regarding Claim 14, while the combination of Richardson and Morrison teaches the system of claim 1, they do not explicitly teach wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration. 
Blanqaurt teaches wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration. (¶[0045], The emitter 100 may pulse at an interval that corresponds to the operation and functionality of a pixel array 122. The emitter 100 may pulse light in a plurality of electromagnetic partitions 105, such that the pixel array receives electromagnetic energy and produces a data set that corresponds (in time) with each specific electromagnetic partition 105. ¶[0113], As can be seen in FIG. 23, the cycles of a system having emissions of electromagnetic energy in a plurality of partitions may be serially cycled according to the partitions of electromagnetic spectrum at 2300. The examiner interprets that during a pulse duration the emitter is cycling EM partitions that would be shorter than the pulse duration).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Blanquart to Richardson and Morrison in order for the emitter to emit sub-pulses of EM radiation that is shorter than the pulse duration. One skilled in the art would have been motivated to modify Richardson and Morrison in this manner in order to produce the desired image correction. (Blanquart, ¶[0133])
Regarding Claim 15, while the combination of Richardson and Morrison teaches the system of claim 1, they don’t explicitly teach wherein one or more of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse.
Blanquart teaches wherein one or more of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse. (¶[0088] In an embodiment, duplicating the pulse of a weaker partition may be used to produce an output that has been adjusted for the weaker pulse. For example, blue laser light is considered weak relative to the sensitivity of silicon based pixels and is difficult to produce in comparison to the red or green light, and therefore may be pulsed more often during a frame cycle to compensate for the weakness of the light. These additional pulses may be done serially over time or by using multiple lasers that simultaneously pulse to produce the desired compensation effect.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Blanquart to Richardson and Morrison in order for electromagnetic radiation emitted at two or more wavelengths simultaneously to be a single pulse or a single sub-pulse. One skilled in the art would have been motivated to modify Richardson and Morrison in this manner in order to produce the desired compensation effect. (Blanquart, ¶[0088])
Regarding Claim 20, while the combination of Richardson and Morrison teaches the system of claim 1, they do not explicitly teach wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.
Blanquart teaches wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.(¶[0151] FIGS. 28A-28C illustrate the use of a white light emission that is pulsed and/or synced, or held constant, with a corresponding color sensor. As can be seen in FIG. 28A, a white light emitter may be configured to emit a beam of light during the blanking period of a corresponding sensor so as to provide a controlled light source in a controlled light environment. The light source may emit a beam at a constant magnitude and vary the duration of the pulse as seen in FIG. 28A, or may hold the pulse constant with varying the magnitude in order to achieve correctly exposed data as illustrated in FIG. 28B. Illustrated in FIG. 28C is a graphical representation of a constant light source that can be modulated with varying current that is controlled by and synced with a sensor.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Blanquart to Richardson and Morrison in order to synchronize timing of the pulses of the electromagnetic radiation during a blanking period. One skilled in the art would have been motivated to modify Richardson and Morrison in this manner in order to achieve correctly exposed data. (Blanquart, ¶[0151])
Regarding Claim 21, while the combination of Richardson and Morrison teaches the system of claim 1, they do not explicitly teach wherein two or more pulses of the plurality of pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame.
Blanquart teaches wherein two or more pulses of the plurality of pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame. (¶[0047] In one embodiment, three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame. It will be appreciated that the disclosure is not limited to any particular color combination or any particular electromagnetic partition, and that any color combination or any electromagnetic partition may be used in place of RED, GREEN and BLUE, such as Cyan, Magenta and Yellow; Ultraviolet; infra-red; any combination of the foregoing, or any other color combination, including all visible and non-visible wavelengths, without departing from the scope of the disclosure).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Blanquart to Richardson and Morrison in order to combine two or more instances of reflected electromagnetic radiation to generate an image frame. One skilled in the art would have been motivated to modify Richardson and Morrison in this manner in order to reconstruct the image by combining the data sets. (Blanquart, ¶[0047])
Regarding Claim 23, while the combination of Richardson and Morrison teach the system of claim 1, they do not explicitly teach wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, and wherein each image frame in the video stream comprises data from two or more of a plurality of exposure frames that are sensed by the pixel array and correspond in time with the plurality of pulses of electromagnetic radiation emitted by the emitter
Blanquart teaches wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames (¶[0087] using color spaces Green-Blue-Green-Red (as seen in FIG. 7D) it may be desirous to pulse the luminance components more often than the chrominance components because users are generally more sensitive to light magnitude differences than to light color differences. This principle can be exploited using a mono-chromatic sensor as illustrated in FIG. 7D. In FIG. 7D, green, which contains the most luminance information, may be pulsed more often or with more intensity in a (G-B-G-R-G-B-G-R . . . ) scheme to obtain the luminance data. Such a configuration would create a video stream that has perceptively more detail), and wherein each image frame in the video stream comprises data from two or more of a plurality of exposure frames that are sensed by the pixel array and correspond in time with the plurality of pulses of electromagnetic radiation emitted by the emitter (¶[0013] FIGS. 7A-7E illustrate schematic views of the processes over an interval of time for recording a frame of video for both full spectrum light and partitioned spectrum light in accordance with the principles and teachings of the disclosure. The examiner interprets that in Figs 7A-7E shows the a graph of each image frame and which pulse of EM radiation corresponds to the image frame.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Blanquart to Richardson and Morrison in order to for the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream. One skilled in the art would have been motivated to modify Richardson and Morrisonin this manner in order to highlight the location of the dyes or materials without need for high resolution (Blanquart, ¶[0085])
Regarding Claim 24, while the combination of Richardson and Morrison teach the system of claim 1, they do not explicitly teach wherein the plurality of pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation.
Blanquart teaches wherein the plurality of pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation. (¶[0075] a pulse cycle pattern as follows: [0076] Green pulse; [0077] Red pulse; [0078] Blue pulse; [0079] Green pulse; [0080] Red pulse; [0081] Blue pulse; [0082] Infra-red (IR) pulse; [0083] (Repeat))
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Blanquart to Richardson and Morrison in order to emit a pattern of varying wavelengths of EM radiation. One skilled in the art would have been motivated to modify Richardson and Morrison in this manner in order to highlight the location of the dyes or materials without need for high resolution (Blanquart, ¶[0085])
Regarding Claim 25, while the combination Richardson and Morrison teaches the system of claim 1, they do not explicitly teach wherein at least a portion of the plurality of pulses of electromagnetic radiation further comprises a visible wavelength of electromagnetic radiation such that the reflected electromagnetic radiation sensed by the image sensor corresponding to each of the visible wavelength, the first multispectral emission, and the second multispectral emission can be processed to generate a color image frame comprising an overlay of multispectral imaging data.
Blanquart teaches wherein at least a portion of the plurality of pulses of electromagnetic radiation further comprises a visible wavelength of electromagnetic radiation (¶[0086], the partition cycles may comprise pulses of electromagnetic energy in the Red, Green, Blue spectrum as follows as illustrated best in FIGS. 7A-7D. In FIG. 7A), such that the reflected electromagnetic radiation sensed by the image sensor corresponding to each of the visible wavelength, the first multispectral emission, and the second multispectral emission (¶[0093] Reconstructing the partitioned spectrum frames into a full spectrum frame for later output could be as simple as blending the sensed values for each pixel in the array in some embodiments. Additionally, the blending and mixing of values may be simple averages, or may be tuned to a predetermined lookup table (LUT) of values for desired outputs. In an embodiment of a system using partitioned light spectrums, the sensed values may be post-processed or further refined remotely from the sensor by an image or secondary processor, and just before being output to a display) can be processed to generate a color image frame comprising an overlay of multispectral  imaging data. ¶[0084] As can be seen in the example, an IR partition may be pulsed at a rate differing from the rates of the other partition pulses. This may be done to emphasize a certain aspect of the scene, with the IR data simply being overlaid with the other data in the video output to make the desired emphasis. The examiner interprets that the hyperspectral wavelength is processed to create a reconstructed RGB image frame that comprises the overlaid of the hyperspectral imaging data.) 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Blanquart to Richardson and Morrison in order use the hyperspectral wavelength in order to generate a RGB image. One skilled in the art would have been motivated to modify Richardson and Morrison in this manner in order to produce the desired compensation effect. (Blanquart, ¶[0088])
Regarding Claim 26, while the combination of Richardson and Morrison teaches the system of claim 1, they do not explicitly teach wherein at least a portion of the plurality of pulses of electromagnetic radiation further comprises a visible wavelength of electromagnetic radiation such that the reflected electromagnetic radiation sensed by the pixel array corresponding to each of the visible wavelength, the first multispectral emission, and the second multispectral emission can be processed to generate a YCbCr image frame comprising an overlay of multispectral imaging data.
Blanquart teaches wherein at least a portion of the plurality of pulses of electromagnetic radiation further comprises a visible wavelength of electromagnetic radiation such that the reflected electromagnetic radiation sensed by the pixel array corresponding to each of the visible wavelength, the first multispectral emission, and the second multispectral emission can be processed to generate a YCbCr image frame comprising an overlay of multispectral imaging data. (¶[0093] Reconstructing the partitioned spectrum frames into a full spectrum frame for later output could be as simple as blending the sensed values for each pixel in the array in some embodiments. Additionally, the blending and mixing of values may be simple averages, or may be tuned to a predetermined lookup table (LUT) of values for desired outputs. ¶[0096] At the next stage, two frames (see 1308 and 1310 in FIG. 13) would be buffered since each final frame derives data from three raw frames. The frame reconstruction at 1314 would proceed by sampling data from the current frame and the two buffered frames (1308 and/or 1310). The reconstruction process results in full color frames in linear RGB color space. [0097] In this example, the white balance coefficients at 1318 and color correction matrix at 1320 are applied before converting to YCbCr space at 1322 for subsequent edge enhancement at 1324. After edge enhancement at 1324, images are transformed back to linear RGB at 1326 for scaling at 1328. The examiner interprets that the hyperspectral emission is being processed to generate a YCbCr frame. In ¶[0084], it was mentioned that the hyperspectral data is then overlaid on the other data in order to generate the final video output.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Blanquart to Richardson and Morrison in order use the hyperspectral wavelength in order to generate a YCbCr image frame. One skilled in the art would have been motivated to modify Richardson and Morrison in this manner in order to reconstruct the full color frame images. (Blanquart, ¶[0096])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663